DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson et al. (Benson; US Pub No. 2015/0313475 A1).
As per claim 1, Benson discloses a method of controlling a seat system comprising:
determining a heart rate, a breathing rate, and a heart rate variability of a seat occupant that is seated in a seat assembly (paragraph [0076], lines 1-11; paragraph [0142], lines 7-10);
assessing a physiological condition of the seat occupant based on at least two of the heart rate, the breathing rate, and the heart rate variability (paragraphs [0002], [0135]: determining the health/state/condition of an occupant); and
executing a countermeasure to alter the physiological condition of the seat occupant (paragraphs [0089], [0134], [0135]: electronic systems within vehicle cooperate to maximize occupant health based on received occupant data).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Schrauf et al. (Schrauf; US Pub No. 2014/0221781 A1) and Stark et al. (Stark; US Pub No. 2019/0346843 A1).
As per claim 2, Benson teaches the method of claim 1 wherein assessing the physiological condition of the seat occupant is an assessment of drowsiness (paragraph [0121], lines 1-4).
Benson does not expressly teach and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate is less than a baseline heart rate,
(b) the breathing rate is less than a baseline breathing rate, and
(c) the heart rate variability is greater than a baseline heart rate variability.
Schrauf teaches and the countermeasure is executed (paragraphs [0020], [0051]) when at least two of the following three conditions are met:
(a) the heart rate [is less than a baseline heart rate: taught by the prior art of Stark as outlined below],
(b) the breathing rate [is less than a baseline breathing rate: taught by the prior art of Stark as outlined below], and
(c) the heart rate variability [is greater than a baseline heart rate variability: taught by the prior art of Stark as outlined below] (paragraph [0007]: vital state, i.e. fatigue, is determined by heart rate variability (HRV), where HRV is determined through a plurality of measured vital parameters, i.e. pulse rate, breathing rate and breathing volume; paragraph [0019], lines 5-6).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the execution of a countermeasure based upon a driver state determination made through gathered physiological parameters as taught by Schrauf, since Schrauf states in paragraph [0051] that the use of more than one measured 
Stark teaches is less than a baseline/ is greater than a baseline (paragraphs [0014], [0020]: outside of a normal/reference value range).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the reference/normal value range determination for a driver as taught by Stark, since Stark states in paragraphs [0014] and [0022] that such a modification would result in the ability to determine an abnormal condition for a specific user.
As per claim 5, Benson teaches the method of claim 1 wherein assessing the physiological condition of the seat occupant is an assessment of drowsiness (paragraph [0109], lines 13-16).
Benson does not expressly teach and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate is less than a baseline heart rate minus two standard deviations of the baseline heart rate,
(b) the breathing rate is less than a baseline breathing rate minus two standard deviations of the baseline breathing rate, and
                (c) the heart rate variability is greater than a baseline heart rate variability plus two standard deviations of the baseline heart rate variability.
Schrauf teaches and the countermeasure is executed (paragraphs [0020], [0051]) when at least two of the following three conditions are met:
(a) the heart rate [is less than a baseline heart rate: taught by the prior art of Stark as outlined below] minus two standard deviations of the baseline heart rate (paragraph [0019], lines 5-6),
(b) the breathing rate [is less than a baseline breathing rate: taught by the prior art of Stark as outlined below] minus two standard deviations of the baseline breathing rate (paragraph [0019], lines 5-6), and
                 (c) the heart rate variability [is greater than a baseline heart rate: taught by the prior art of Stark as outlined below] variability plus two standard deviations of the baseline heart rate variability (paragraph [0007]: vital state, i.e. fatigue, is determined by heart rate variability (HRV), where HRV is determined through a plurality of measured vital parameters, i.e. pulse rate, breathing rate and breathing volume; paragraph [0019], lines 5-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the execution of a countermeasure based upon a driver state determination made through gathered physiological parameters as taught by Schrauf, since Schrauf states in paragraph [0051] that the use of more than one measured parameter in making a driver state determination would result in a more accurate determination of the driver’s state.
Stark teaches is less than a baseline/ is greater than a baseline (paragraphs [0014], [0020]: outside of a normal/reference value range).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the reference/normal value range determination 
As per claim 7, Benson teaches the method of claim 1 wherein assessing the physiological condition of the seat occupant is an assessment of stress (paragraph [0121], lines 1-4).
Benson does not expressly teach and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate is greater than a baseline heart rate,
(b) the breathing rate is greater than a baseline breathing rate, and
(c) the heart rate variability is less than a baseline heart rate variability.
Schrauf teaches and the countermeasure is executed when at least two of the following three conditions are met:
(a) the heart rate [is greater than a baseline heart rate: taught by the prior art of Stark as outlined below],
(b) the breathing rate [is greater than a baseline breathing rate: taught by the prior art of Stark as outlined below], and
             (c) the heart rate variability [is less than a baseline heart rate variability: taught by the prior art of Stark as outlined below] (paragraph [0007]: vital state, i.e. fatigue, is determined by heart rate variability (HRV), where HRV is determined through a plurality of measured vital parameters, i.e. pulse rate, breathing rate and breathing volume; paragraph [0019], lines 5-6).

Stark teaches is greater than a baseline/ is less than a baseline (paragraphs [0014], [0020]: outside of a normal/reference value range).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the reference/normal value range determination for a driver as taught by Stark, since Stark states in paragraphs [0014] and [0022] that such a modification would result in the ability to determine an abnormal condition for a specific user.
As per claim 9, Benson teaches the method of claim 1 wherein assessing the physiological condition of the seat occupant is an assessment of stress (paragraph [0121], lines 1-4).
Benson does not expressly teach and the countermeasure is executed when the following two conditions are met:
(a) the heart rate is greater than a baseline heart rate plus two standard deviations of the baseline heart rate, and
(b) the breathing rate is greater than a baseline breathing rate minus one standard deviation of the baseline breathing rate.
and the countermeasure is executed (paragraphs [0020], [0051]) when the following two conditions are met:
(a) the heart rate [is greater than a baseline heart rate: taught by the prior art of Stark as outlined below] plus two standard deviations of the baseline heart rate (paragraph [0019], lines 5-6), and
(b) the breathing rate [is greater than a baseline breathing rate: taught by the prior art of Stark as outlined below] minus one standard deviation of the baseline breathing rate (paragraph [0019], lines 5-6) (paragraphs [0007] & [0008]: vital state, i.e. stress, is determined by heart rate variability (HRV), where HRV is determined through a plurality of measured vital parameters, i.e. pulse rate, breathing rate and breathing volume). 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the execution of a countermeasure based upon a driver state determination made through gathered physiological parameters as taught by Schrauf, since Schrauf states in paragraph [0051] that the use of more than one measured parameter in making a driver state determination would result in a more accurate determination of the driver’s state.
Stark teaches is greater than a baseline (paragraphs [0014], [0020]: outside of a normal/reference value range).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the reference/normal value range determination for a driver as taught by Stark, since Stark states in paragraphs [0014] and [0022] that such a modification would result in the ability to determine an abnormal condition for a specific user.
As per claim 11, Benson in view of Schrauf and Stark further teaches the method of claim 7 wherein assessing the physiological condition of the seat occupant includes characterizing stress as physical stress or psychological stress (Benson, paragraph [0048], lines 8-9).

Claims 3, 6, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Schrauf and Stark as applied, and further in view of Benson et al. (Benson; US Pub No. 2017/0349061 A1).
As per claim 3, Benson in view of Schrauf and Stark teaches the method of claim 2. 
Benson in view of Schrauf and Stark does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is greater than the baseline heart rate,
(e) the breathing rate is greater than the baseline breathing rate, and
(f) the heart rate variability is less than the baseline heart rate variability.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated (paragraph [0062], lines 13-15) when at least two of the following three conditions are met:
(d) the heart rate is greater than the baseline heart rate,
(e) the breathing rate is greater than the baseline breathing rate, and
(f) the heart rate variability is less than the baseline heart rate variability (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: fatigue is below threshold as when you are fatigued your respiratory rate decreases and your heart rate decreases, therefore as the fatigue level returns to a level below a predetermined threshold, the heart rate increases and the respiratory rate increases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver fatigue level is returned to normal.
As per claim 6, Benson in view of Schrauf and Stark teaches the method of claim 5.
Benson in view of Schrauf and Stark does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is not less than the baseline heart rate minus two standard deviations of the baseline heart rate,
(e) the breathing rate is not less than the baseline breathing rate minus two standard deviations of the baseline breathing rate, and
(f) the heart rate variability is not greater than the baseline heart rate variability plus two standard deviations of the baseline heart rate variability.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated (paragraph [0062], lines 13-15) when at least two of the following three conditions are met:
(d) the heart rate is not less than the baseline heart rate minus two standard deviations of the baseline heart rate,
(e) the breathing rate is not less than the baseline breathing rate minus two standard deviations of the baseline breathing rate, and
                              (f) the heart rate variability is not greater than the baseline heart rate variability plus two standard deviations of the baseline heart rate variability (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: fatigue is below threshold as when you are fatigued your respiratory rate decreases and your heart rate decreases, therefore as the fatigue level returns to a level below a predetermined threshold, the heart rate increases and the respiratory rate increases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver fatigue level is returned to normal.
As per claim 8, Benson in view of Schrauf and Stark teaches the method of claim 7.
Benson in view of Schrauf and Stark does not expressly teach wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is less than the baseline heart rate,
(e) the breathing rate is less than the baseline breathing rate, and
(f) the heart rate variability is greater than the baseline heart rate variability.
wherein execution of the countermeasure is subsequently terminated when at least two of the following three conditions are met:
(d) the heart rate is less than the baseline heart rate,
(e) the breathing rate is less than the baseline breathing rate, and
(f) the heart rate variability is greater than the baseline heart rate variability  
(paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: stress level is below threshold as when you are stressed your respiratory rate increases and your heart rate increases, therefore as the stress level returns to a level below a predetermined threshold, the heart rate decreases and the respiratory rate decreases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver stress level is returned to normal.
As per claim 10, Benson in view of Schrauf and Stark teaches the method of claim 9.
Benson in view of Schrauf and Stark does not expressly teach wherein execution of the countermeasure is subsequently terminated when the heart rate is not greater than the baseline heart rate plus two standard deviations of the baseline heart rate, and the breathing rate is not greater than the baseline breathing rate minus one standard deviation of the baseline breathing rate.
Benson (2017/0349061) teaches wherein execution of the countermeasure is subsequently terminated when the heart rate is not greater than the baseline heart rate plus two standard deviations of the baseline heart rate, and the breathing rate is not greater than the baseline breathing rate minus one standard deviation of the baseline breathing rate (paragraph [0042]: monitoring a combination of electrocardiogram, heart rate variability and respiration rate; paragraph [0069]: stress level is below threshold as when you are stressed your respiratory rate increases and your heart rate increases, therefore as the stress level returns to a level below a predetermined threshold, the heart rate decreases and the respiratory rate decreases).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the termination of countermeasures as taught by Benson (2017/0349061), since Benson (2017/0349061) states in paragraph [0062] that countermeasures are no longer necessary once driver stress level is returned to normal.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Schrauf, Stark and Benson (2017/0349061) as applied to claim 3 above, and further in view of Yopp et al. (Yopp; US Pub No. 2008/0252466 A1).
As per claim 4, Benson in view of Schrauf, Stark and Benson (2017/0349061) teaches the method of claim 3.
Benson in view of Schrauf, Stark and Benson (2017/0349061) does not expressly teach wherein a second countermeasure is executed when the countermeasure is not terminated within a predetermined period of time.
wherein a second countermeasure is executed when the countermeasure is not terminated within a predetermined period of time (paragraph [0011], lines 1-21).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the timer and second countermeasure as taught by Yopp, since Yopp states in paragraph [0001] that such a modification would result in controlling a vehicle in the event the driver has become incapacitated. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson in view of Schrauf and Stark as applied to claim 11 above, and further in view of Camporesi et al. (Camporesi; US Pub No. 2018/0263545 A1).
As per claim 12, Benson in view of Schrauf and Stark teaches the method of claim 11.
Benson in view of Schrauf and Stark does not expressly teach wherein characterizing the stress as physical stress or psychological stress is based on the heart rate and an age of the seat occupant.
Camporesi teaches wherein characterizing the stress as physical stress or psychological stress is based on the heart rate and an age of the seat occupant (paragraph [0084]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the use of a user age in making a determination about the user’s emotional/behavioural/psychological state as taught by Camporesi, since Camporesi states in paragraph [0084] that such a modification would result in obtaining a more accurate determination of the user’s emotional/behavioural/psychological state.
Claims 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dusane (US Pub No. 2019/0049942 A1).
As per claim 13, Dusane teaches a method of controlling a seat system comprising:
obtaining a pre-exercise data set (paragraph [0050]: baseline) that includes a heart rate, a breathing rate… of a seat occupant that is seated in a seat assembly before the seat occupant begins physical exercise (paragraph [0014], lines 1-3; paragraph [0050], lines 1-27);
obtaining a post-exercise data set that includes a heart rate, a breathing rate… of the seat occupant after the seat occupant completes physical exercise (paragraph [0050], lines 16-18);
comparing the pre-exercise data set and the post-exercise data set to obtain an analysis result (paragraph [0063], lines 3-8 & 19-23); and
communicating the analysis result (paragraph [0014], lines 14-17 & 24-25; paragraph [0084], lines 10-21).
Dusane does not expressly teach data set that includes a heart rate, a breathing rate, and a heart rate variability.
Benson teaches data set that includes a heart rate, a breathing rate, and a heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data set as taught by Benson, since Benson states in paragraph [0121] that such a modification would result in determining a driver capability to operate a vehicle based upon a plurality of collected data.
As per claim 14, Dusane in view of Benson further teaches the method of claim 13 wherein the step of obtaining the pre-exercise data set is conducted after identifying the seat occupant as having previously occupied the seat assembly (Dusane, paragraph [0028], lines 5-6;  paragraph [0050], lines 5-7).
As per claim 15, Dusane in view of Benson further teaches the method of claim 13 wherein the post-exercise data set is obtained when the seat occupant has returned to the seat assembly and is seated in the seat assembly (Dusane, paragraph [0050], lines 16-18).
As per claim 16, Dusane in view of Benson further teaches the method of claim 15 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the post-exercise data set is obtained when the vehicle is not in motion (Dusane, paragraph [0050], lines 16-18).
As per claim 17, Dusane in view of Benson further teaches the method of claim 13 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the analysis result is communicated to the seat occupant when the seat occupant is in the vehicle (Dusane, paragraph [0066], lines 1-6).
As per claim 18, Dusane in view of Benson further teaches the method of claim 13 wherein the seat assembly is disposed in a vehicle (Dusane, paragraph [0001]) and the analysis result is wirelessly communicated outside the vehicle (Dusane, paragraph [0020], lines 5-6 & 14-16).
As per claim 19, Dusane in view of Benson further teaches the method of claim 13 wherein the analysis result includes a comparison of the heart rate of the pre-exercise data set and the heart rate of the post- exercise data set (Dusane, paragraph [0050], lines 16-21).
As per claim 20, Dusane teaches a method of controlling a seat system comprising:
detecting a seat occupant that is seated in a seat assembly (paragraph [0018], lines 1-5);
determining a heart rate, a breathing rate… of the seat occupant (paragraph [0014], lines 1-3; paragraph [0050], lines 1-27: baseline);
comparing the heart rate, the breathing rate… of the seat occupant (paragraph [0063], lines 3-8 & 19-23) to a second data set that includes heart rate data, breathing rate data… (paragraph [0050], lines 16-18); and
communicating at least one of the heart rate, the breathing rate… to the seat occupant (paragraph [0066], lines 1-6).
Dusane does not expressly teach data set that includes a heart rate, a breathing rate, and a heart rate variability.
Benson teaches data set that includes a heart rate, a breathing rate, and a heart rate variability (paragraph [0036], lines 9-13; paragraph [0135]).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the data set as taught by Benson, since Benson states in paragraph [0121] that such a modification would result in determining a driver capability to operate a vehicle based upon a plurality of collected data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Slater et al. (US Pub No. 2020/0155054 A1): similar inventive concept
Beck et al. (US Pub No. 2019/0038204 A1): similar inventive concept

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684